Citation Nr: 1624221	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to a separate rating for right knee dislocated semilunar cartilage.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served in the Army Reserves from February 1981 to June 1981 and from January 1986 to November 1986, with periods of active duty and active duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied an increased rating in excess of 10 percent for the right knee patellofemoral syndrome.

In February 2010, the Veteran underwent a right knee surgery and requested a temporary total rating based on surgical or other treatment necessitating convalescence.  In an April 2010 rating decision, the RO granted a temporary total rating for surgical or other treatment necessitating convalescence for the right knee patellofemoral syndrome from February 16, 2010, through April 30, 2010.  A 10 percent rating was resumed May 1, 2010.  As the Veteran was granted a total rating from February 16, 2010, through April 30, 2010, the rating for the right knee disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2013, the Board remanded the Veteran's claim for further evidentiary development.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome symptoms did not more nearly approximate moderate recurrent subluxation or lateral instability at any time during the appeal period.

2.  The Veteran's right knee symptoms approximated throughout the appeal period dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, but not compensable limitation of flexion or extension, or ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for recurrent subluxation or lateral instability of the right knee patellofemoral syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5257 (2015).

2.  Throughout the appeal period, the criteria for the maximum 20 percent for dislocated semilunar cartilage with locking, pain, and effusion into the joint of the right knee were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The RO also provided additional information in the letter regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was most recently readjudicated in the March 2014 supplemental statement of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations as to the severity of his right knee disability.  In its December 2013 remand, the Board instructed the AOJ to obtain the Veteran's VA treatment records and to afford the Veteran a new VA examination as to the severity of his right knee disability.  VA treatment records were obtained and VA examinations were conducted in February 2014 and December 2014.  These examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the right knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The AOJ therefore complied with the Board's remand instructions.  There is, thus, no evidence that additional records have yet to be requested, or that additional examinations are in order.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's right knee patellofemoral syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5299.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 5257, applicable to other impairment of the knee, recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  However, separate ratings for certain knee disorders and symptoms are permissible.  For example, a veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In addition, separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under Diagnostic Code 5260, the following ratings are assigned for limitation of flexion: 0 percent for 60 degrees; 10 percent for 45 degrees; 20 percent for 30 degrees; and 30 percent for 15 degrees.  Under Diagnostic Code 5261, the following ratings are assigned for limitation of extension: 0 percent for 5 degrees; 10 percent for 10 degrees; 20 percent for 15 degrees; 30 percent for 20 degrees; 40 percent rating for 30 degrees; and 50 percent for 45 degrees. 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment records dated in February 2009 and April 2009 include x-ray evidence of mild degenerative joint disease (DJD) of the right knee, and decreased ranges of motion. 

The Veteran was afforded a VA examination in June 2009.  He reported right knee deformity, giving away, instability, pain, stiffness, weakness, inflammation, incoordination, episodes of locking occurring one to three times a month, and decreased motion of the joint.  He denied episodes of dislocation, subluxation, or effusion.  He described flare-ups occurring once to twice a month, lasting up to three to seven days precipitated by walking and lifting heavy objects.  He indicated that medication relieves his flare-ups.  He reported that he is unable to walk more than a few yards.  He intermittently requires a cane for ambulation.  

The ranges of motion of the right knee were recorded as flexion to 110 degrees with pain and extension to 0 degrees with pain.  These ranges of knee motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  There was right knee crepitus with grinding.  There was no evidence of instability or ankylosis.  An x-ray showed mild DJD of the right knee.  The Veteran was diagnosed with right knee patellofemoral syndrome.  The examiner noted that the Veteran is employed part-time and that he has been employed from two to five years.  The Veteran reported that he lost twenty days of work due to his bilateral knee disability; he stated that he is unable to walk.  

VA treatment records dated in August 2009, September 2009, and January 2010 include the Veteran's complaint of right knee pain, particularly when climbing stairs.  In an August 2009 VA treatment record, range of motion of the right knee was recorded as flexion to 100 degrees.  

In February 2010, the Veteran submitted evidence revealing that he underwent right knee arthroscopy and lateral partial meniscotomy for his right knee meniscus tear.  See, e.g., VA treatment record dated February 2010.  The term meniscus is synonymous with semilunar cartilage.  See VAOPGCPREC 9-98 (citing Robert Bruce Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 531-32 (2d ed. 1983)).  

During a January 2012 VA examination, the Veteran reported that he underwent a meniscotomy in 2010.  He described that he exhibits right knee inflammation, giving away, pain, episodes of locking occurring daily, and stiffness.  He denied instability, weakness, subluxation or dislocation, effusion, and incoordination.  He described flare-ups occurring weekly, lasting for hours precipitated by climbing stairs, prolonged standing, and ambulation.  He stated that he is unable to walk more than a few yards.  He requires a cane for ambulation.  

The ranges of motion of the right knee were recorded as flexion to 100 degrees with pain and extension to 0 degrees with pain.  These ranges of knee motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  There was right knee crepitus with redness, tenderness, guarding, grinding, and pain.  The VA examiner indicated that the Veteran had subpatellar tenderness and meniscus abnormality with locking.  There was no evidence of instability, ankylosis, or dislocation.  An x-ray showed right knee osteoarthritis, lateral meniscus tear, joint effusion, and chondromalacia patella.  The Veteran was diagnosed with right knee patellofemoral dysfunction and meniscal injury.  The examiner noted that the Veteran is employed part-time.  The Veteran reported that he lost three weeks of work due to his knee pain; he states that he is unable to walk.  The VA examiner found that the Veteran's right knee disability significantly impacts his occupation, due to decreased mobility, difficulty with lifting and carrying, lack of stamina, decreased strength lower extremity, and pain.  The Veteran stated that his daily living activities are impacted by his right knee disability, such as chores, exercise, driving, and traveling. 

The Veteran was afforded a VA examination in February 2014.  He reported that his right knee disability had not improved, but was stable.  He complained of right knee swelling, leg cramps that interfered with his sleep, and episodes of locking upon extension.  He rated his right knee pain as a 5 to an 8 on a scale from 1 to 10, with 10 being the highest.  He described flare-ups precipitated by kneeling, squatting, and climbing stairs.  He requires a cane for ambulation.  

The ranges of motion of the right knee were recorded as flexion to 120 degrees with pain at 90 degrees and extension to 0 degrees.  These ranges of knee motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  There was functional impairment of the right knee in terms of less movement than normal, pain on movement, and tenderness or pain to palpation for joint line or soft tissues.  Muscle strength associated with knee flexion and extension was normal (5/5) and all knee joint stability tests were normal.  There was no evidence of subluxation, dislocation, or ankylosis.  

The February 2014 examiner indicated that there was right knee semilunar cartilage (meniscal tear) with frequent episodes of joint locking, pain, and effusion.  There were residuals symptoms of his meniscotomy in terms of pain, locking, and swelling.  There were right knee scars, but none of the scars were painful or unstable and the total area of all related scars were not greater than 39 square centimeters (6 square inches).  The examiner indicated that he would be resorting to mere speculation to report the additional limitation of the right knee motion due to pain during a flare up because the Veteran was not experiencing a flare up at the time of the examination.  The examiner diagnosed right knee patellofemoral dysfunction and meniscal tear.  The VA examiner opined that the Veteran's right knee disability does not impact his ability to work.

The Veteran was afforded a VA examination in December 2014.  He reported flare-ups occurring every two to three months lasting up to one week precipitated by walking. 

The ranges of motion of the right knee were recorded as flexion to 110 degrees with pain and extension to 0 degrees with pain.  These ranges of knee motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  The examiner indicated that he was unable to state without mere speculation as to whether weakness, fatigue, or incoordination would limit the Veteran's functional ability with repeated use over a period of time.  Muscle strength associated with knee flexion and extension was normal (5/5) and all knee joint stability tests were normal.  There was no evidence of muscle atrophy, ankylosis, subluxation, or effusion.  The examiner indicated that there was right knee semilunar cartilage (meniscal tear) and crepitus.  The examiner diagnosed right knee patellofemoral dysfunction, degenerative arthritis, and meniscal tear.  There were right knee scars, but none of the scars were painful or unstable and the total area of all related scars were not greater than 39 square centimeters (6 square inches).  The examiner opined that the Veteran's right knee disability impacts his ability to perform occupational tasks.  The VA examiner stated that the Veteran was limited in his physical activities; however, his right knee disability does not preclude sedentary employment. 

VA treatment record dated in November 2015 and March 2016 include the Veteran's continued complains of right knee pain.  The November 2015 VA treatment provider noted that the Veteran's right knee had impaired ranges of motion, normal muscle tone, and that there were no deformities.  

Initially, the Board will consider whether the Veteran is entitled to a higher rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability, the diagnostic code under which his right knee disability is currently evaluated.   To this end, the evidence reflects that although the Veteran reported that he experienced right knee giving way and instability, multiple VA examinations revealed no evidence of instability or subluxation associated with the right knee disability, as all knee joint stability tests were normal.  See, e.g., VA examination reports dated June 2009, January 2012, and December 2014.  Thus, although the lay evidence reflects some instability or subluxation, the normal examination findings indicate that it is not so significant that the symptoms more nearly approximate moderate subluxation or lateral instability.  To the extent that there is a conflict between the lay statements and the medical evidence on this question, the Board finds the specific examination findings of the trained health care professionals indicating a lack of significant lateral instability or subluxation to be of greater probative weight than the general lay assertions. 

The Board must also consider whether the Veteran is entitled to a rating under any other potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593 (regardless of the precise basis of a veteran's disability rating, the Board has a duty to acknowledge and consider all regulations and diagnostic codes that are potentially applicable).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Diagnostic Code 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Here, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258, as the above evidence demonstrates right knee semilunar cartilage with frequent episodes of joint locking, pain, and effusion.  For instance, the February 2014 VA examiner noted semilunar cartilage (meniscal tear) with frequent episodes of joint locking, pain, and effusion.  The January 2012 VA examination report revealed x-ray evidence of joint effusion and the Veteran has consistently reported right knee joint locking.  Moreover, the January 2012 VA examiner found an abnormal meniscus with locking and diagnosed joint effusion.  The Board notes that the evidence is unclear whether the semilunar cartilage was dislocated during the appeal period.  However, resolving in reasonable doubt in the Veteran's favor, the Board finds that these symptoms warrant the assignment of a separate 20 percent rating for dislocated semilunar cartilage with locking, pain, and effusion into the joint under Diagnostic Code 5258.  As the evidence reflects that the Veteran has exhibited such symptoms throughout the appeal period, the 20 percent disability rating is warranted for this entire time period.  As a 20 percent rating is the maximum rating under Diagnostic Code 5258, there is no basis for a higher rating under this diagnostic code.

Diagnostic Code 5259 also provides for a single 10 percent rating for removal of symptomatic semilunar cartilage.  However, because the Veteran is now receiving a 20 percent rating under DC 5258 for symptoms relating to dislocated semilunar cartilage, to compensate him for this as well as removal of symptomatic semilunar cartilage would constitute pyramiding.  Esteban, 6 Vet. App. at 262.  Similarly, to compensate the Veteran under DCs 5260 or 5261 would also constitute pyramiding, because the rating under DC 5258 is partly for symptoms of pain and locking, both of which limit motion, and these symptoms are also contemplated by the ratings based on limitation of range of motion criteria in DCs 5260 and 5261.

The Board must nevertheless determine whether a rating higher than 20 percent is warranted under Diagnostic Codes 5260 and 5261, which could replace the 20 percent rating under Diagnostic Code 5258, as that would be more favorable to the Veteran.  For the following reasons, the Board finds that a higher rating is not warranted under Diagnostic Codes 5260 or 5261.  The Veteran's right knee disability has been manifested by limitation of flexion to, at worst, 90 degrees with pain and extension has been a normal 0 degrees with pain.  This would not warrant a compensable rating under either Diagnostic Codes 5260 or 5261.  The Board must also consider whether there was additional limitation of motion during flare-ups that would warrant higher ratings under Diagnostic Codes 5260 or 5261.  The above evidence reflects that the Veteran experienced significant flare-ups.  However, even considering painful motion, less movement than normal, and other functional impairment the Veteran was able to achieve flexion to, at worst, 90 degrees with pain and extension has been a normal 0 degrees with pain.  The Board, therefore, finds that the additional limitation of motion during flare-ups is not so significant that it would result in a rating higher than 20 percent under Diagnostic Codes 5260 or 5261 for either limitation of flexion or limitation of extension.

The Board has also considered the Veteran's scars in the evaluation of the service-connected right knee disability.  The VA examiners, however, explained that the Veteran's scars were superficial, not painful, and the total areas of those scars were not greater than 39 square centimeters (6 square inches) each.  As such, separate, compensable ratings for right knee scars are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In addition, no separate ratings are warranted under Diagnostic Codes 5256, 5262, or 5263, because neither the lay nor medical evidence reflects that there has been ankylosis, impairment of the tibia and fibula, or genu recurvatum.

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in finding that a separate 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint of the right knee.  As the preponderance of the evidence is against an increased rating in excess of 10 percent for right knee patellofemoral syndrome based on lateral instability or recurrent subluxation, and is against any other higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

IV.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The criteria for rating the knee contain a broad range of symptoms and each of those symptoms were considered by the Board in determining whether any higher or separate rating is warranted in addition to the separate 20 and 10 percent ratings being granted in this decision.  Although the Veteran stated during the examinations that he experiences difficulty walking, climbing stairs, and lifting heavy objects, these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain and instability.  The Board therefore finds that the criteria for rating the knee contemplate the Veteran's right knee disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to a separate rating of 20 percent for right knee dislocated semilunar cartilage is granted, subject to the provisions governing the award of monetary benefit.

REMAND

As indicated above, there is evidence that the Veteran's service-connected right knee disability has significantly impacted his employability.  See, e.g., VA examination report dated December 2014.  Moreover, in December 2015, the Veteran asserted entitlement to a TDIU due to his right knee disability.  See VA 21-526EZ dated December 2015.  Thus, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating for right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

The Board also notes that the Court has held in a memorandum decision that, while denying referral for extraschedular consideration but remanding entitlement to a TDIU can be inconsistent and therefore erroneous, see Brambley v. Principi, 17 Vet.App. 20, 24 (2003), where, as here, the remand is for initial adjudication of the claim by the AOJ rather than to obtain additional evidence and the issue of whether there was marked interference with employment was not reached, Brambley is distinguishable and the Board's action is not inappropriate.  See Daubenberger v. Shinseki, No. 11-2096, 2012 WL 5377736 (Hagel, J., mem. dec., Nov. 2, 2012).  The Board finds the Court's reasoning persuasive and will therefore remand the claim for a TDIU for initial RO adjudication, notwithstanding having found above that referral for extraschedular consideration is not warranted.


Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


